Citation Nr: 0816248	
Decision Date: 05/16/08    Archive Date: 05/23/08

DOCKET NO.  04-22 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date prior to May 7, 2002, for an 
award of a 100 percent evaluation for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel




INTRODUCTION

The veteran served on active duty in the United States Army 
from September 1965 to September 1968. His military records 
reflect that he served in the Republic of Vietnam and was 
decorated with the Army Commendation Medal with "V" device 
for heroism in combat and the Purple Heart Medal for wounds 
received in combat.  The veteran also had a period of active 
duty training from May 1984 to July 1984.

This matter comes to the Board of Veterans' Appeals (Board) 
pursuant to an Order of the United States Court of Appeals 
for Veterans Claims (Court) dated in September 2007, which 
vacated and remanded a June 2006 Board decision denying an 
effective date prior to May 7, 2002, for an award of a 100 
percent evaluation for PTSD.  That matter originally came 
before the Board on appeal from a January 2003 rating 
decision by the Montgomery, Alabama, Regional Office (RO) of 
the Department of Veterans Affairs (VA) which, inter alia, 
granted the veteran an increased evaluation, from 50 percent 
to 100 percent, for post-traumatic stress disorder (PTSD), 
effective from May 7, 2002.  


FINDINGS OF FACT

1.  The veteran's application to reopen his claim for a 
rating increase for PTSD was received by VA on May 7, 2002.

2.  It is factually ascertainable that the veteran's PTSD was 
productive of total occupational impairment as of May 7, 
2001.


CONCLUSION OF LAW

The criteria for an effective date of May 7, 2001, for an 
award of a 100 percent evaluation for PTSD, have been met.  
38 U.S.C.A. §§ 5107(b), 5110 (West 2002); 38 C.F.R. §§ 
3.400(o)(2), 4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2007).  In this case, the 
veteran's claim was received on May 7, 2002 and he was 
notified of the provisions of the VCAA as it pertained to his 
claim for an earlier effective date in correspondence dated 
in August 2003.

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  As 
will be further discussed below, the veteran's application to 
reopen his PTSD claim was received on May 7, 2002; therefore, 
the earliest possible effective date for the award of a 
rating increase is one year prior to the date of claim (see 
38 C.F.R. § 3.400(o)(2).)  A review of the claims file shows 
that all relevant VA treatment and examination records 
showing the state of his psychiatric disability for the 
period at issue (i.e., those that pertain to the period from 
May 7, 2001 to May 7, 2002, which is the one-year period 
prior to the date he reopened his claim for a rating increase 
on May 7, 2002) have been obtained and associated with the 
evidence.  The veteran submitted additional evidence in March 
2008, indicating that he waived RO review prior to Board 
review of this evidence.  He has not identified any 
additional, relevant evidence that has not otherwise been 
requested or obtained.  The Board notes that the veteran was 
determined by the Social Security Administration (SSA) to be 
disabled as of January 1, 2002, for purposes of entitlement 
to SSA disability benefits.  The evidence already of record 
adequately covers the period in which the SSA award and the 
VA compensation award intersect and therefore it would be 
inexpedient to obtain the medical records considered by the 
SSA as these would be duplicative of those records already 
associated with the claims file.

The Board concludes that the veteran has been notified of the 
evidence and information necessary to substantiate his claim, 
and he has been notified of VA's efforts to assist him.  (See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).)  As a 
result of the development that has been undertaken, there is 
no reasonable possibility that further assistance will aid in 
substantiating his claim.  For these reasons, further 
development is not necessary to meet the requirements of 38 
U.S.C.A. §§ 5103 and 5103A.  The Board finds the available 
medical evidence is sufficient for an adequate determination.  
The duty to assist and duty to notify provisions of the VCAA 
have been fulfilled.

Evaluations of Disabilities

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2007).  Separate diagnostic codes identify the 
various disabilities.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 
(2007).  The basis of disability evaluations is the ability 
of the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life including employment.  Evaluations are based 
upon lack of usefulness of the part or system affected, 
especially in self-support.  38 C.F.R. § 4.10 (2007).

The veteran's service-connected PTSD is currently rated as 
100 percent disabling under the criteria set forth in 38 
C.F.R. § 4.130, Diagnostic Code 9411.  Assignment of a 100 
percent rating is warranted where there is total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time and place, memory loss for names of close relatives, own 
occupation, or own name.
Global Assessment of Functioning (GAF) Scale

Consider psychological, social, and occupational functioning 
on a hypothetical continuum of mental health-illness. Do not 
include impairment in functioning due to physical (or 
environmental) limitations.

70
?
?
61
Some mild symptoms (e.g., depressed mood and mild 
insomnia) OR some difficulty in social, 
occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), 
but generally functioning pretty well, has some 

